

116 S4648 IS: To amend the Controlled Substances Act to list isotonitazene as a schedule I controlled substance.
U.S. Senate
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4648IN THE SENATE OF THE UNITED STATESSeptember 22, 2020Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Controlled Substances Act to list isotonitazene as a schedule I controlled substance.1.Scheduling of isotonitazeneSchedule I of section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)) is amended by adding at the end the following:(e)Unless specifically exempted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of N,N-diethyl-2-(2-(4 isopropoxybenzyl)-5-nitro-1H-benzimidazol-1-yl)ethan-1-amine, or which contains its isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, whenever the existence of such isomers, esters, ethers, and salts is possible within that specific chemical designation..